DETAILED ACTION
Claims 1-22 have been presented for examination. Claims 4 and 18 are cancelled. Claims 1-3, 5-17, and 19-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claims 1-17 and 20 under 35 U.S.C. 102 (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hussain (US 20170004573 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valero et al. (US 2015/0103662 A1) in view of Vasseur et al. (US 2015/0333969 A1) and further in view of Hussain (US 20170004573 A1).
As per claim 1, Valero teaches:
receiving, by a network administration device, first operational information regarding a plurality of network devices (0091 + Fig. 5: routing information from a plurality of routers [network devices]);
receiving, by the network administration device, first flow information relating to a traffic flow that is to be provided via at least one network device of the plurality of network devices (0059 + 0091 + Fig. 5: traffic flow information within traffic estimation step);
inputting, by the network administration device, the first operational information and the first flow information to a path selection model (Fig. 5 + Abstract: routing information and traffic flow information are inputted into a mathematical model for route selection)
where the path selection model is generated based on a machine learning technique ((Fig. 5 + Abstract: model is generated to select an optimal route by calculated performance of network route)
where the path selection model is configured to identify predicted performance of the plurality of network devices with regard to the traffic flow based on the first operational information and the first flow information (Fig. 5: model calculated performance with regard to traffic flow of routers based on traffic estimation and routing information);
determining, by the network administration device, path information for the traffic flow with regard to the plurality of network devices based on the predicted performance of the plurality of network devices (0006 + 0081: system selects an optimal route based on performance, with potential routes identified by a sequence of ASs [path information]) 
wherein the path information identifies an updated path for one or more traffic flows (0006 + 0081: system selects an optimal route);
configuring, by the network administration device, one or more of the plurality of network devices to implement the path information for the traffic flow (0088: BGP is used to actually implement the optimal route).
While the previously cited art do not teach the remaining limitations, Vasseur teaches:
where the path selection model is generated based on a machine learning technique (0032: As detailed, a path selection model may make use of machine learning techniques, in some embodiments, to evaluate future network requirements and performance);
receiving, by the network administration device, second operational information and/or second flow information for the plurality of network devices based on a change relating to the plurality of network devices (0062: traffic data can include metrics capturing rate of change of previous metrics over time, and rate of new flows), 
determining modified path information for the plurality of network devices using the model and based on the second operational information and/or the second flow information (0063-64: traffic data can be used to predict future traffic, which is then used to adjust network behavior).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the network flow prediction method of Valero to include the machine learning techniques of Vasseur, as machine learning techniques can be efficient methods for linear programming optimization problems (Vasseur 0062).
While the previously cited art do not teach the remaining limitations, Hussain teaches:
where the second operational information is generated using the path selection model (0045 and Fig. 2: output of the model may act as additional data and fed back into the model to generate updated assessments; thus, Hussain teaches that the model in Valero can generate additional data as second operational information to be used back in the model).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Valero-Vasseur with the model input of Hussain, as additional data that can be fed into a model can increase the model’s accuracy when conditions have changed (see Hussain 0045).
	
	As per claim 2, the rejection of claim 1 is incorporated.
	Vasseur additionally teaches:
updating the model, using the machine learning technique, based on comparing the predicted performance to an observed performance after the path information is implemented (0035: For example, a learning machine may dynamically make future predictions [updating the model] based on current or prior network measurement [observed performance], may make control decisions based on 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Valero-Vasseur-Hussain to include the machine learning techniques of Vasseur, as machine learning techniques are established methods for optimization problems (Vasseur 0062).

As per claim 3, the rejection of claim 1 is incorporated.
	Valero additionally teaches
where the predicted performance of the plurality of network devices is further based on a network topology of the plurality of network devices (Fig. 5: network data may include routing information).

As per claim 5, the rejection of claim 1 is incorporated.
	Valero additionally teaches
where the flow information includes at least one of:
a service level agreement associated with the traffic flow,
information identifying the traffic flow, or
at least one attribute of the traffic flow (0091: flow data naturally contains at least one attribute of traffic flow).

As per claim 6, the rejection of claim 1 is incorporated.
	Valero additionally teaches
where the path information is associated with a plurality of traffic flows (Fig. 2: optimized routes are associated with traffic estimation [traffic flow]).

As per claim 7, the rejection of claim 1 is incorporated.
	Valero additionally teaches
where the path information identifies one or more paths, via the at least one of the plurality of network devices, for the traffic flow (0006 + 0081: system selects an optimal route based on performance, with potential routes identified by a sequence of ASs [path information])).

Claim 8 encompasses the same limitations as claim 1 in a generic network device. Thus, claim 8 is similarly rejected under 35 U.S.C. 103.

As per claim 9, the rejection of claim 8 is incorporated.
	Valero additionally teaches
where the one or more network devices are included in the plurality of network devices (0080: network routers).

Claim 10 encompasses the same limitations as claim 2 in a generic network device. Thus, claim 10 is similarly rejected under 35 U.S.C. 103.

As per claim 11, the rejection of claim 8 is incorporated.
	Valero additionally teaches
where the path information is determined based on a condition detected with regard to the one or more network devices (0091: routing information is a condition of a router).

As per claim 12, the rejection of claim 11 is incorporated.
	Vasseur additionally teaches
where the condition relates to at least one of:
a hardware fault,
a configuration fault,
dropped traffic (64: network condition data may include packet loss information),
a change in network topology of the one or more network devices, or
a traffic black-holing condition.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Valero-Vasseur-Hussain to include the network condition of Vasseur. Whether or not a router frequently drops packets is relevant for determining optimal routes in a network (Vasseur 0064).


As per claim 13, the rejection of claim 8 is incorporated.
	Vasseur additionally teaches
where the path information is determined based on one or more service level agreements associated with the at least one traffic flow (60: path selection parameters 428 may operate to ensure that, based on a particular application type, the corresponding traffic is routed over different paths such that all applications continue to meet their SLAs).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Valero-Vasseur-Hussain to include the SLA info of Vasseur. The requirements imposed by SLA’s are valuable routing information for choosing an optimal route (Vasseur 0060).


As per claim 14, the rejection of claim 8 is incorporated.
Vasseur additionally teaches
where the operational information includes or identifies at least one of:
dropped traffic associated with the one or more network devices (64: network condition data may include packet loss information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Valero-Vasseur-Hussain to include the network condition of Vasseur. Whether or not a router frequently drops packets is relevant for determining optimal routes in a network (Vasseur 0064).

As per claim 15, Valero teaches:
one or more instructions that, when executed by one or more processors of a network administration device, cause the one or more processors to (31: instructions executed on a processor):
receive first operational information regarding a plurality of network devices (0091 + Fig. 5: routing information from a plurality of routers [network devices]);
receive first flow information relating to a traffic flow that is to be provided via at least one network device of the plurality of network devices (0059 + 0091 + Fig. 5: traffic flow information within traffic estimation step);
generate a path selection model, based on a machine learning technique, to identify predicted performance of the first set of network devices with regard to the first set of traffic flows (Fig. 5 + Abstract: model used to select an optimal route by calculated performance of network route);
determine path information for the first set of traffic flows or a second set of traffic flows using the model and based on the second operational information and/or the second flow information, wherein the path information identifies an updated path for the first set of traffic flows (0006 + 0081: system selects an optimal route [updated path] based on performance, with potential routes identified by a sequence of ASs [path information]) 
wherein the path information identifies an updated path for one or more traffic flows (0006 + 0081: system selects an optimal route);
configure the first set of network devices or the second set of network devices to implement the path information (0088: BGP is used to actually implement the optimal route).
While Valero does not teach the remaining limitations, Vasseur teaches:
generate a path selection model, based on a machine learning technique, (32: As detailed below, such an architecture may make use of machine learning techniques, in some embodiments, to evaluate future network requirements and performance)
receive or obtain second operational information and/or second flow information regarding the first set of network devices or a second set of network devices (62: traffic data can include metrics capturing rate of change of previous metrics over time, and rate of new flows);
update the model based on a machine learning technique and based on observations after the path information is implemented (35: For example, a learning machine may dynamically make future predictions [updating the model] based on current or prior network measurement [observed performance], may make control decisions based on the effects of prior control commands; 36: note that neural networks update themselves by determining an error rate based on comparing predicted performance to observed performances)..
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the network flow prediction method of Valero to include the machine 
While the previously cited art do not teach the remaining limitations, Hussain teaches:
where the second operational information is generated using the path selection model (0045 and Fig. 2: output of the model may act as additional data and fed back into the model to generate updated assessments; thus, Hussain teaches that the model in Valero can generate additional data as second operational information to be used back in the model).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Valero-Vasseur with the model input of Hussain, as additional data that can be fed into a model can increase the model’s accuracy when conditions have changed (see Hussain 0045).

As per claim 16, the rejection of claim 15 is incorporated.
	Vasseur additionally teaches
where the first set of network devices is associated with a different network deployment than the second set of network devices (62: for the metrics and flow to be different, the network devices are in a different network deployment).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Valero-Vasseur-Hussain to include the second deployment of Vasseur, so as to allow the system to track changes in the update and update its calculations accordingly (Vasseur 0057 and 0062).

As per claim 17, the rejection of claim 15 is incorporated.
	Vasseur additionally teaches
where the second operational information and/or the second flow information is received or obtained based on a condition associated with the first set of network devices (62: for the metrics and flow to be different, the network devices are in a changed condition).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Valero-Vasseur-Hussain to include the second deployment of Vasseur, so as to allow the system to track changes in the update and update its calculations accordingly (Vasseur 0057 and 0062).

As per claim 20, the rejection of claim 15 is incorporated.
	Vasseur additionally teaches
where the path information identifies one or more paths of the first set of traffic flows or the second set of traffic flows with regard to the first set of network devices and/or the second set of network devices (66: new paths must be identified for the system to dynamically adjust network paths).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Valero-Vasseur-Hussain to include the second deployment of Vasseur, so as to allow the system to track changes in the update and update its calculations accordingly (Vasseur 0057 and 0062).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Valero in view of Vasseur and Hussain, and further in  view of Duncan et al. (US 9,806,955 B2).	
As per claim 19, the rejection of claim 15 is incorporated.
	Duncan teaches
where the second operational information identifies a predicted outage or fault associated with the first set of network devices or the second set of network devices (col. 21 lines 30-35: peak CPU usage can be identified as information that predicts a future outage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Valero-Vasseur-Hussain to include the fault prediction of Duncan in order to identify and be alerted of moments where network performance may be seriously disrupted (see Duncan Background and col. 21 lines 30-35).


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Valero in view of Vasseur and Hussain, and further in view of Wood (US 20160191194 A1).
As per claim 21, the rejection of claim 1 is incorporated.
While the previously cited art do not teach the claim’s limitations, Wood does teach:
implementing the updated path using a path computation element protocol (PCEP) (0076: system can use PCEP to obtain topology information, so as to use the info for modeling).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Valero-Vasseur-Hussain to include the PCEP in Wood, as PCEP can be used to obtain useful network information to implement optimal paths (see Wood 0076).

Claim 22 encompasses the same limitations as claim 21 in a generic computer-readable medium. Thus, claim 22 is similarly rejected under 35 U.S.C. 103.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANSOL DOH whose telephone number is (571)272-1293.  The examiner can normally be reached on M - F 7:30 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.D./Examiner, Art Unit 2123                                     

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126